Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ovadia et al (U.S. 2021/0336867) and further in view of Valsecchi et al (U.S. 10,270,644).

1. 	As per claims 1,8 ,15 Ovadia disclosed a remote network management platform, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: receiving a first set of data associated with a platform application configured to be executed by the remote network management platform with respect to a managed network and a second set of data associated with a persona (Paragraph. 0072), wherein the persona defines a role of a user associated with the managed network; generating, via a machine learning (ML) model, one or more recommendations associated with the platform application and the persona based on the first set of data and the second set of data; and transmitting (Paragraph. 0077).
However, Ovadia did not disclose in detail to a display device within the managed network, one or more representations indicative of the one or more recommendations.
In the same field of endeavor Valsecchi disclosed, some implementations described herein provide a network operations management platform capable of processing alarms and/or performance indicators using various levels of automation. In this way, the network operations management platform may receive an alarm from a network, and process the alarm using a RPA engine or a MLA engine (col. 2, lines 62-67).

It would have been to one having ordinary skill in the art at the time of the filing was made to have incorporated some implementations described herein provide a network operations management platform capable of processing alarms and/or performance indicators using various levels of automation. In this way, the network operations management platform may receive an alarm from a network, and process the alarm using a RPA engine or a MLA engine as taught by Valsecchi in the method and system of Ovadia to provide indicators related to consumer service
2. 	As per claims 2,9,15 Ovadia- Valsecchi disclosed wherein the one or more recommendations comprise reconfiguring one or more computing devices within the managed network (Valsecchi, col. 12, lines 46-56).
3. 	As per claims 3,10,16 Ovadia- Valsecchi disclosed wherein the one or more recommendations comprise resolving a resource deficiency associated with one or more computing devices within the managed network (Ovadia, Paragraph. 0004).
4. 	As per claims 4,11,17 Ovadia- Valsecchi disclosed wherein the one or more recommendations comprise updating or upgrading a software application configured to be executed by one or more computing devices within the managed network (Ovadia, Paragraph.  0016).
5. 	As per claims 5,11,18 Ovadia- Valsecchi disclosed wherein the operations comprise: receiving a third set of data associated with a second persona, wherein the second persona defines a second role of a second user associated with the managed network, wherein the second persona is different from the persona; and generating, via the ML model (Ovadia, Paragraph. 0090), one or more second recommendations associated with the platform application and the second persona based on the first set of data and the third set of data, wherein the one or more recommendations are different from than the one or more second recommendations (Ovadia, Paragraph. 0068).
6.	As per claims 6,12,19 Ovadia- Valsecchi disclosed wherein the operations comprise: receiving, from the display device, user input indicative of an action configured to change the one or more operations of the managed network; and executing the action based on the user input (Ovadia, Paragraph. 0072).
7. 	As per claims 7,13,20 Ovadia- Valsecchi disclosed wherein the operations comprise: receiving, from the display device, user feedback based on execution of the action; and re-training the ML model based on the user feedback (Ovadia, Paragraph. 0076).
Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	Claims 1-20 of instant application rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-20 of Patent No. 11115432.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:

Instant Application
11115432 (16505148)
1. A remote network management platform, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: receiving a first set of data associated with a platform application configured to be executed by the remote network management platform with respect to a managed network and a second set of data associated with a persona, wherein the persona defines a role of a user associated with the managed network; generating, via a machine learning (ML) model, one or more recommendations associated with the platform application and the persona based on the first set of data and the second set of data; and transmitting, to a display device within the managed network, one or more representations indicative of the one or more recommendations.

1. A remote network management platform comprising: one or more processors; persistent storage containing: (i) data related to a managed network, and (ii) a persona of a user, wherein the persona defines a role of the user in context of the managed network; a platform application, executable by the one or more processors, associated with a web- based user interface, and using a portion of the data; and a recommendation engine, executable by the one or more processors, with access to a set of rules or a machine learning (ML) model corresponding to the platform application, wherein the set of rules and the ML model are configured to provide recommendations for the user based on the portion of the data and the persona, and wherein the recommendation engine is configured to: read, from the persistent storage, the portion of the data and the persona; apply, to the portion of the data and the persona, the set of rules or the ML model to generate one or more recommendations, wherein the one or more recommendations are related to the platform application and operation of the managed network; and provide, by way of the web-based user interface and to the user, representations of the one or more recommendations.


The claim 1 of the instant application is obvious in relation to claims 1-20 of the Patent 11115432. This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

 10.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

11.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443